Exhibit 10.2

LOAN AND SECURITY MODIFICATION AGREEMENT

This Loan and Security Modification Agreement (this “Amendment”), is entered
into as of August 31, 2018, by and among (i) CAREKINESIS, INC., a Delaware
corporation (“CareKinesis”), TABULA RASA HEALTHCARE, INC., a Delaware
corporation (“Parent”), CAREVENTIONS, INC., a Delaware corporation
(“Careventions”), CAPSTONE PERFORMANCE SYSTEMS, LLC, a Delaware limited
liability company (“Capstone”), J. A. ROBERTSON, INC., a California corporation
(“Robertson”), MEDLIANCE LLC, an Arizona limited liability company
(“Medliance”), CK SOLUTIONS, LLC, a Delaware limited liability company (“CK
Solutions”), TRSHC HOLDINGS, LLC, a Delaware limited liability company
(“TRSHC”), and SINFONIARX, INC., an Arizona corporation (“SinfoniaRX”; Parent,
CareKinesis, Careventions, Capstone, Robertson, Medliance, CK Solutions, TRSHC,
and SinfoniaRX are each referred to herein as a “Borrower”, and collectively, as
the “Borrowers”), (ii) the several banks and other financial institutions or
entities party hereto (each a “Lender” and, collectively, the “Lenders”), and
(iii) WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”), as a Lender and as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Administrative Agent”).

1.            DESCRIPTION OF EXISTING INDEBTEDNESS:  Among other indebtedness
which may be owing by the Borrowers to Bank, the Borrowers are indebted to Bank
pursuant to, among other documents, an Amended and Restated Loan and Security
Agreement, dated September 6, 2017 by and among the Borrowers, the Lenders and
the Administrative Agent, as may be amended from time to time (the “Loan and
Security Agreement”).  Capitalized terms used without definition herein shall
have the meanings assigned to them in the Loan and Security Agreement.

The Loan and Security Agreement and any and all other documents executed by the
Borrowers in favor of the Lenders and/or the Administrative Agent shall be
hereinafter referred to as the “Existing Documents.”

2.            DESCRIPTION OF CHANGE IN TERMS.

A.           Modification(s) to Loan and Security Agreement:

1)           The following defined terms in Section 1.1 of the Loan and Security
Agreement are hereby amended and restated in their entirety as follows:

“‘EBITDA’ means, for any period, the sum of (a) net income (or net loss)
attributable to the Borrowers, but excluding net income (or net loss)
attributable to non-controlling interests (calculated before extraordinary
items) during such period, plus (b) the result of the following, in each case
(unless otherwise indicated) to the extent included in determining such net
income (or net loss):  (i) interest expense (including that portion attributable
to capital leases in accordance with GAAP and capitalized interest) during such
period; plus (ii) income taxes accruing, paid or payable during such period;
plus (iii) depreciation and amortization expense; plus (iv) non-cash
stock-compensation based expenses; plus (v) change in the fair value related to
Permitted Acquisition related consideration expenses; plus (vi) without
duplication, EBITDA attributable to entities and/or assets acquired pursuant to
the Sinfonia Acquisition, the Peak PACE Acquisition, and the Mediture
Acquisition,  for such period, to the extent not already included in such
calculation.”

“‘Permitted Acquisition’ means (i) any Acquisition approved in writing by the
Administrative Agent in its sole discretion (including the Sinfonia Acquisition,
the Peak PACE Acquisition, and the Mediture Acquisition), or (ii) any
Acquisitions in an aggregate amount not to exceed $15,000,000 in any fiscal
year; provided, in each case, that (a) no default or Event of Default shall have
occurred and be continuing or would result from the consummation of the proposed
Acquisition, (b) the Target is in the same, similar or complimentary line of
business as any of the Borrowers, (c) EBITDA of the Target is greater than $0 as
of the date of the most recent financial statements for the fiscal quarter
ending immediately prior to the Acquisition delivered by the Target, (d) the
proposed Acquisition is consensual, (e) no Indebtedness will be incurred,
assumed or would exist with respect to Parent and its Subsidiaries (including
the Target) as a result of such Acquisition, other than Permitted Indebtedness,
and no Liens will be incurred, assumed, or would exist with respect to the
assets of Parent and its Subsidiaries (including the Target) as a result of such
Acquisition other than Permitted Liens, (f) the Borrowers will be in compliance
with the financial covenants in







--------------------------------------------------------------------------------

 



 

Section 6.10 on a pro forma basis, (g) the Administrative Agent shall have
received (i) at least 30 days prior to the consummation of the intended
Acquisition, a description of the proposed Acquisition, (ii) at least 20 days
prior to the consummation of the intended Acquisition Agreement, pro forma
consolidated projections with respect to the proposed Acquisition, historical
financial information for the Target, due diligence materials prepared for any
Borrower, a quality of earnings report (if obtained) and drafts of the
acquisition agreement (together with all exhibits and schedules thereto and, to
the extent required in the acquisition agreement, all required regulatory and
third party approvals) and (iii) on or prior to the date the Acquisition is
consummated, a certificate of a Responsible Officer of the Borrowers with
reasonably detailed calculations of item (f)  and attaching the executed
acquisition agreement, (h) the Target is not organized or domiciled in any
jurisdiction outside of the United States and (i) all actions required of the
Target and the Borrowers by Section 6.12 shall be completed substantially
concurrently with the consummation of the Acquisition.”

2)           The following defined terms are hereby added to Section 1.1 of the
Loan and Security Agreement in alphabetical order therein:

“Mediture Acquisition” means the Acquisition by TRHC MEC Holdings, LLC (a newly
formed subsidiary of Parent) of all of the issued and outstanding membership
and/or economic interests of Mediture LLC and eClusive L.L.C. pursuant to the
Mediture Purchase Agreement.

“Mediture Purchase Agreement” means that certain Membership Interest Purchase
Agreement dated as of August 31, 2018 by and among TRHC MEC Holdings, LLC, the
Sellers (as defined therein), and Kelley Business Law, PLLC, as Seller
Representative.

3)           Notwithstanding the provisions of Section 6.12 of the Loan and
Security Agreement, each of TRHC MEC Holdings, LLC, Mediture LLC and eClusive
L.L.C. shall provide the Administrative Agent with a duly executed joinder to
the Loan and Security Agreement and all other Loan Documents required by
Administrative Agent in connection therewith as soon as reasonably practicable
following the closing of the transactions contemplated by the Mediture Purchase
Agreement (but in any event within thirty (30) days of the closing of such
transactions).

3.            CONSISTENT CHANGES.  The Existing Documents are each hereby
amended wherever necessary to reflect the changes described above.

4.            [Reserved].

5.            NO DEFENSES OF THE BORROWERS/GENERAL RELEASE.  Each Borrower
agrees that, as of this date, it has no defenses against the obligations to pay
any amounts under the Existing Documents.  Each Borrower (each, a “Releasing
Party”) acknowledges that the Lenders and the Administrative Agent would not
enter into this Amendment without Releasing Party’s assurance that it has no
claims against the Lenders and the Administrative Agent or any of the Lenders’
and the Administrative Agent’s officers, directors, employees or agents.  Except
for the obligations arising hereafter under this Amendment, each Releasing Party
releases the Lenders and the Administrative Agent, and each of the Lenders’ and
the Administrative Agent’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against any Lender and/or the
Administrative Agent of any nature, including any claims that Releasing Party,
its successors, counsel, and advisors may in the future discover they would have
now had if they had known facts not now known to them, whether founded in
contract, in tort or pursuant to any other theory of liability, including but
not limited to any claims arising out of or related to the Loan and Security
Agreement or the transactions contemplated thereby.  Each Releasing Party waives
the provisions of California Civil Code section 1542, which states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest.  The provisions, waivers and releases of this







--------------------------------------------------------------------------------

 



 

section shall inure to the benefit of the Lenders and the Administrative Agent
and their respective agents, employees, officers, directors, assigns and
successors in interest.  The provisions of this section shall survive payment in
full of the Obligations, full performance of all the terms of this Amendment and
the Loan and Security Agreement, and/or any Lender’s and/or the Administrative
Agent’s actions to exercise any remedy available under the Loan and Security
Agreement or otherwise.

6.            CONTINUING VALIDITY.  Each Borrower understands and agrees that in
modifying the Existing Documents, the Lenders and the Administrative Agent are
relying upon such Borrower’s representations, warranties, and agreements, as set
forth in the Existing Documents.  Except as expressly modified pursuant to this
Amendment, the terms of the Existing Documents remain unchanged and in full
force and effect.  The Lenders’ and the Administrative Agent’s agreement to
modifications to the Existing Documents pursuant to this Amendment in no way
shall obligate any Lender and/or the Administrative Agent to make any future
modifications to the Existing Documents.  Nothing in this Amendment shall
constitute a satisfaction of the Obligations.  It is the intention of the
Lenders, the Administrative Agent and the Borrowers to retain as liable parties
all makers and endorsers of Existing Documents, unless the party is expressly
released by the Lenders and the Administrative Agent in writing.  No maker,
endorser, or guarantor will be released by virtue of this Amendment.  The terms
of this paragraph apply not only to this Amendment, but also to any subsequent
loan and security modification agreements.

7.            [Reserved].

8.            NOTICE OF FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY
REPRESENTS AND AGREES THAT:  (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS OF THE PARTIES.

9.            COUNTERSIGNATURE.  This Amendment shall become effective only when
executed by the Lenders, the Administrative Agent and the Borrowers.

[Signature Page Follows]







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

 

 

BORROWERS:

 

 

 

 

 

TABULA RASA HEALTHCARE

 

 

 

 

 

By:

/s/ Brian Adams

 

 

 

 

Name:

Brian Adams

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

CAREKINESIS, INC.

 

 

 

 

 

 

By:

/s/ Brian Adams

 

 

 

 

Name:

Brian Adams

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

CAREVENTIONS, INC.

 

 

 

 

 

 

By:

/s/ Brian Adams

 

 

 

 

Name:

Brian Adams

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

CAPSTONE PERFORMANCE SYSTEMS, LLC

 

 

 

 

 

By:

/s/ Brian Adams

 

 

 

 

Name:

Brian Adams

 

 

 

 

Title:

Chief Financial Officer

 







--------------------------------------------------------------------------------

 



 

 

J. A. ROBERTSON, INC.

 

 

 

 

 

 

By:

/s/ Brian Adams

 

 

 

 

Name:

Brian Adams

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

MEDLIANCE LLC

 

 

 

 

 

 

By:

/s/ Brian Adams

 

 

 

 

Name:

Brian Adams

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

CK SOLUTIONS, LLC

 

 

 

 

 

 

By:

/s/ Brian Adams

 

 

 

 

Name:

Brian Adams

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

TRSHC HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Brian Adams

 

 

 

 

Name:

Brian Adams

 

 

 

 

Title:

Chief Financial Officer

 







--------------------------------------------------------------------------------

 



 

 

SINFONIARX, INC.

 

 

 

 

 

 

By:

/s/ Brian Adams

 

 

 

 

Name:

Brian Adams

 

 

 

 

Title:

Chief Financial Officer

 







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

 

 

 

 

 

By:

/s/ Brian McCabe

 

 

 

 

Title:

Vice President

 







--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

LENDERS:

 

 

 

 

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

 

 

 

 

 

By:

/s/ Brian McCabe

 

 

 

 

Title:

Vice President

 



--------------------------------------------------------------------------------